              Case 1:18-cr-00236-KPF Document 103 Filed 03/05/21 Page 1 of 1




                                            March 5, 2021


      Hon. Katherine Polk Failla
      United States District Judge
                                                         MEMO ENDORSED
      United States Courthouse
      40 Foley Square
      New York, New York 10007

      Re:   United States v. Kevin Robles
            18 Cr 236 (KPF)

      Dear Judge Failla,

             I write with the consent of the government (AUSA Ryan Finkel) to request an
      adjournment of violation of supervised release hearing currently scheduled for
      March 9, 2021 at 11:00am. The pending violation against Mr. Robles is based, in
      large part, on a pending criminal charge in state court. I request that the hearing
      be adjourned so that the state charge can be resolved prior to the resolution of the
      violation. The next scheduled conference in the state criminal matter is in May. I
      request a date after that conference.

            Thank you for your consideration of this request.


                                            Respectfully submitted,
                                            /s/
                                            Jennifer E. Willis
                                            Assistant Federal Defender
                                            (212) 417-8743 / (917) 572-5792


      Cc:   AUSA Ryan Finkel

Application GRANTED. The conference scheduled for March 9, 2021, is hereby
ADJOURNED to June 11, 2021, at 3:00 p.m., in Courtroom 618 of the Thurgood
Marshall Courthouse, 40 Foley Square, New York, New York.
                                           SO ORDERED.
Dated:    March 5, 2021
          New York, New York



                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE
